Oo OA HN HD nO BP WD YY

NO pO NHN HN HN HN ND WN HN KR eR Re Rm Re Re Re Ee
Oo DHA WW BP WO NO KF DOD OO DHnAND HD WH BPW NY KF OS

 

ASe 3:19-cv-01603-CAB-RBM Document 30 Filed 08/19/20 PagelD.3247 Page 1 of 16

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

TERRY H. G., Case No.: 3:19-cv-01603-CAB-RBM
Plaintiff,
REPORT AND
V. RECOMMENDATION OF UNITED
SS DISABILITY, STATES MAGISTRATE RE:

PLAINTIFF’S MERITS BRIEF
Defendant.

[Doc. 25]

 

 

L INTRODUCTION
Plaintiff Terry H. G. (“Plaintiff”), proceeding pro se and in forma pauperis, filed a
Complaint under 42 U.S.C. § 405(g) of the Social Security Act (“the Act”). (Docs. 1, 6.)
Plaintiff seeks judicial review of the Commissioner of Social Security’s (“Defendant” or
“Commissioner’”) final decision denying Plaintiff's application for disability and disability
insurance benefits. See 42 U.S.C. § 405(g).
There are two briefs before the Court. The first is Plaintiff's Merits Brief (“Merits

Brief’ or “Motion”) which the undersigned accepted nunc pro tunc to April 9, 2020.!

 

! Plaintiff's Merits Brief is a one-page document that does not contain a Memorandum of Points &
Authorities ““MP&A”). This District’s Civil Local Rules require an MP&A in support of any motion.

1

 

19-cv-01603-CAB-RBM

 
Ci

So A HN DB A BP WW YN

NY po NM HN HN WN NHN HN NHN HF HF HF KF KF KF PF SFO ESE
Oo sa DH WN BP WO NBO YK OCOD BO WN HD A FP W NY KF O&O

 

bse 3:19-cv-01603-CAB-RBM Document 30 Filed 08/19/20 PagelD.3248 Page 2 of 16

(Docs. 24-25.) The second is Defendant’s Opposition to Plaintiffs Merits Brief
(“Opposition Brief’). (Doc. 26.) On May 20, 2020, the undersigned issued an Order
Extending Time for Plaintiff to File Reply Brief through June 29, 2020. (Doc. 29.) To
date, Plaintiff has not filed a Reply Brief. Reply briefs are optional, thus, the matter is
ready for ruling. See CivLR 7.1(e)(6)(e)(3).

The matter was referred to the undersigned for Report and Recommendation
pursuant to 28 U.S.C. § 636(b)(1) and Civil Local Rule 72.1(c). Considering the papers,
the Administrative Record (“AR”),” the facts, and the applicable law, it is respectfully
recommended that Plaintiff's Motion be DENIED and the decision of the Administrative
Law Judge (“ALJ”) be AFFIRMED.

Il. BACKGROUND & PROCEDURAL HISTORY

On September 24, 2015, Plaintiff protectively filed an application for disability and
disability insurance benefits (“DIB”) under Title II of the Act, 42 U.S.C. §§ 416, 423. (AR
at 15, 168-174.) Plaintiff alleged disability began on November 29, 2011 from injuries
sustained during a horseback riding accident. (/d. at 15, 18, 168-174.) The alleged
disabling injuries include multiple rib fractures, lumbar transverse process fractures,’ rib
fractures, pulmonary contusion, diabetes mellitus, diabetic neuropathy, peripheral
neuropathy, chronic pain, degenerative disc disease of the cervical spine with stenosis and

radiculopathy, and status post-two right toe amputations due to osteomyelitis. (Ud. at 18.)

 

See CivLR 7.1(f). Plaintiff is pro se, and thus, is relieved from strict application of procedural rules. See
Blaisdell v. Frappiea, 729 F.3d 1237, 1241 (9th Cir. 2013). On April 15, 2020, the undersigned issued a
Discrepancy Order and accepted the Merits Brief for filing despite the lack of an MP&A to support the
Merits Brief. (Doc. 24.) Plaintiff subsequently mailed an ex parte letter to the Clerk of Court inquiring
about the April 15, 2020 Discrepancy Order, and he attached a “Request for Merits Brief.” (Doc. 28.)
The undersigned issued another Discrepancy Order accepting the “Request for Merits Brief” nunc pro
tunc to May 7, 2020. (Docs. 27-28.) The April 9, 2020 Merits Brief and May 7, 2020 Request for Merits
Brief are duplicative in nature, but the undersigned will refer to each filing as appropriate throughout this
Order. (Compare Doc. 25 with Doc. 28.)

* All AR page citations refer to the number on the bottom right-hand corner of the page, rather than the
numbers assigned by the CM/ECF system.

3 “The transverse process is a projection from the vertebrae into which muscles are attached to operate the
vertebrae and allow you to bend, twist, and turn.” (AR at 37.)

2

 

19-cv-01603-CAB-RBM

 
Oo A HN HDB nH BP WY NO

DO bpO WP HN HN WN KN WN NO HLH KF KF KF FEF Re RSE le
OO NY DO NH BP WD NO K& DOD OO Way HDB nA FSP YW NPY KF O&O

ig

 

ASe 3:19-cv-01603-CAB-RBM Document 30 Filed 08/19/20 PagelD.3249 Page 3 of 16

The Social Security Administration denied Plaintiffs application initially and upon
reconsideration. (AR at 15, 85-90, 92-97.) Next, Plaintiff requested a hearing before an
ALJ. (id. at 15, 100-101.) The ALJ held a hearing on March 14, 2018. Ud. at 15, 29-58.)
At the hearing, the ALJ elicited testimony from medical expert Ronald E. Kendrick, M.D.
(“Dr. Kendrick”), vocational expert Gretchen A. Bakkenson, as well as Plaintiff himself.
(dd. at 15, 30-56.) At the hearing, Plaintiff was represented by attorney Veronica Williams.
(Id. at 29.)

On September 5, 2018, the ALJ issued a written decision finding Plaintiff not
disabled. (/d. at 15-21.) On June 24, 2019, after the Appeals Council denied review of the
ALJ’s decision, the decision became the final decision of the Commissioner under 42
U.S.C. § 405(h). Ud. at 1-6.)

Il. SUMMARY OF ALJ’S FINDINGS

In the decision, the ALJ determined Plaintiff last met the insured status requirements
of the Act on December 31, 2011. (AR at 17.) The ALJ then followed the five-step
sequential evaluation process to determine Plaintiffs disability status. See 20 C.F.R. §
404.1520; (AR at 17-21).

At step one, the ALJ found Plaintiff had not engaged in substantial gainful activity
since the alleged onset date of November 29, 2011 through the date last insured of
December 31, 2011. (AR at 17.)

At step two, the ALJ found Plaintiff had the following medically-determinable
impairments through the date last insured: status-post multiple fractures of the lumbar spine
transverse processes, status-post multiple rib fractures, status-post pulmonary contusions,
and diabetes mellitus. (/d.) But the ALJ concluded Plaintiff's “statements concerning the
intensity, persistence, and limiting effects of [his] symptoms [were] not entirely consistent
with the medical evidence and other evidence in the record... .” (Ud. at 18.) After
reviewing the objective medical evidence and other evidence of record, the ALJ determined

Plaintiff “did not have an impairment or combination of impairments that significantly

19-cv-01603-CAB-RBM

 

 
SoS mH SI DB Wn FB WY NO

NO NO WP WH NHN KN WH HN NO KF KF HK HF KF KF FF | RS oe
Co SN ONO NHN BW NY YF CO HO WH HDB FP WY NY KY OO

id

 

ase 3:19-cv-01603-CAB-RBM Document 30 Filed 08/19/20 PagelD.3250 Page 4 of 16

limited [his] ability to perform basic work-related activities for 12 consecutive months|.]”
(AR at 17.) Therefore, the ALJ determined Plaintiff did not have a “severe” impairment
as defined in 20 C.F.R. § 404.1520(c), and thus, determined Plaintiff was not disabled
under the Act. (AR at 17-21.)

Because the ALJ found Plaintiff did not suffer from a severe impairment at step two
and was therefore not disabled, the ALJ did not analyze steps three, four, or five. See 20
C.F.R. § 404.1520(a)(4) (if the ALJ finds claimant not disabled at a step, the ALJ does not
proceed to the next step in the sequential evaluation process).

In sum, the ALJ found Plaintiff was not disabled under the Act from the alleged
onset date of November 29, 2011 through the date last insured of December 31, 2011. Ud.
at 21.)

IV. ISSUES IN DISPUTE

This Court’s review is limited to two issues: (1) whether the ALJ’s decision contains
legal error based upon an alleged failure to review all medical evidence of record; and
(2) whether the ALJ’s decision is supported by substantial evidence.

V. STANDARD OF REVIEW

The Act provides for judicial review of a final agency decision denying a claim for
disability benefits in federal district court. 42 U.S.C. § 405(g). “[F]ederal court review of
social security determinations is limited.” Treichler v. Comm’r Soc. Sec. Admin., 775 F.3d
1090, 1098 (9th Cir. 2014). A federal court will uphold the Commissioner’s disability
determination “unless it contains legal error or is not supported by substantial evidence.”
Garrison v. Colvin, 759 F.3d 995, 1009 (9th Cir. 2014) (citing Stout v. Comm’r Soc. Sec.
Admin., 454 F.3d 1050, 1052 (9th Cir. 2006)). Substantial evidence means “more than a
mere scintilla, but less than a preponderance; it is such relevant evidence as a reasonable
person might accept as adequate to support a conclusion.” Lingenfelter v. Astrue, 504 F.3d
1028, 1035 (9th Cir. 2007) (internal citation omitted). In reviewing whether the ALJ’s
decision is supported by substantial evidence, the Court must consider the record as a

whole, “weighing both the evidence that supports and the evidence that detracts from the

4

19-cv-01603-CAB-RBM

 

 
Oo OH tN DB A BP WY YP

NO wp pe WN HN HN WN NN NO HR He ee HR FF Fe Ee RS
ON DH UO BR WY NY SK CO OBO DN HD WT FP WD NY | O&O

id

 

fase 3:19-cv-01603-CAB-RBM Document 30 Filed 08/19/20 PagelD.3251 Page 5 of 16

Commissioner’s conclusion ....” Lingenfelter, 504 F.3d at 1035 (quoting Reddick v.
Chater, 157 F.3d 715, 720 (9th Cir. 1998)).

The ALJ is responsible for “determining credibility, resolving conflicts in medical
testimony, and for resolving ambiguities.” FE.g., Garrison, 759 F.3d at 1010 (quoting
Andrews v. Shalala, 53 F.3d 1035, 1039 (9th Cir. 1995)). When evidence supports more
than one rational interpretation, the ALJ’s conclusion must be upheld. E.g., Batson v.
Comm’r Soc. Sec. Admin., 359 F.3d 1190, 1193 (9th Cir. 2004). Stated differently, when
“the evidence can reasonably support either affirming or reversing a decision, [the Court]
may not substitute [its] judgment for that of the [ALJ].” Garrison, 759 F.3d at 1010
(internal citation omitted). Rather, the Court only reviews the reasons provided by the ALJ
and may not affirm the ALJ on other grounds. /d. (internal citation omitted).

VI. DISCUSSION

Liberally construing Plaintiff's Motion, Plaintiff's sole allegation of error focuses
on his former attorney’s failure to supplement “missing” medical records to the ALJ as
requested, resulting in an erroneous denial of disability benefits. (Docs. 25, 28.) Defendant
counters that Plaintiff failed to identify any medical evidence supporting his claim of
disability as of his date last insured, and Plaintiff overall failed to meet his burden in
establishing any error in the ALJ’s decision. (Doc. 26 at 7-9.) Additionally, Defendant
contends the ALJ’s decision should be affirmed because it is supported by substantial
evidence including the objective medical evidence, Plaintiff's hearing testimony, and Dr.
Kendrick’s medical opinion. (/d. at 9-15.)

Analyzing the parties’ arguments and the ALJ’s decision, the undersigned
respectfully recommends the ALJ’s decision be AFFIRMED.

A. The Court Can Proceed on the Current Record

Plaintiff raises a threshold issue: the completeness of the medical records the ALJ
reviewed in making his disability determination. For the reasons outlined below, the
undersigned finds the Court may proceed without the medical records at issue as these

records do not preclude effective judicial review of the ALJ’s decision.

5

19-cv-01603-CAB-RBM

 

 
CK

0 A NHN HD nA BP WW NO

NO wo bv NHN HN PV WN WN NY HHH ee Re Re Re
Oo nN DR ON BW NY YK CO OO Wns DB Nn FP WW YN YK O&O

 

hse 3:19-cv-01603-CAB-RBM Document 30 Filed 08/19/20 PagelD.3252 Page 6 of 16

The term “disability” under the Act means an “inability to engage in any substantial
gainful activity by reason of any medically determinable physical or mental impairment
which can be expected to result in death or which has lasted or can be expected to last for
a continuous period of not less than [twelve] months.” See 42 U.S.C. § 423(d). A threshold
issue in a disability determination involves examining the relevant time period of the
alleged onset of disability and plaintiffs date last insured. Not only is it plaintiff's burden
to prove disability, but plaintiff also has the burden of proving he was “either permanently
disabled or subject to a condition which became so severe as to disable him prior to the
date upon which his disability insured status expired.” Armstrong v. Comm’r of Soc. Sec.
Admin., 160 F.3d 587, 589 (9th Cir. 1998) (emphasis added) (internal citation and
quotations omitted); see also Bayliss v. Barnhart, 427 F.3d 1211, 1217 (9th. Cir. 2005).
Additionally, plaintiff bears the burden of proof at step two to show that an impairment
qualifies as “severe.” Bowen v. Yuckert, 482 U.S. 137, 146-152 (1987) (citing 20 C.F.R. §
404.1520(c)).

At the same time, however, the ALJ has an independent “duty to fully and fairly
develop the record and to assure that the claimant’s interests are considered.” Tonapetyan
v. Halter, 242 F.3d 1144, 1150 (9th Cir. 2001) (internal quotations and citation omitted).
This duty extends to those claimants represented by counsel and those appearing pro se.
Id. (internal quotations and citation omitted). “Ambiguous evidence, or the ALJ’s own
finding that the record is inadequate to allow for proper evaluation of evidence, triggers the
ALJ’s duty to conduct an appropriate inquiry.” Jd. (internal quotations and citation
omitted). The ALJ may discharge this duty by keeping the record open after the hearing
to allow for supplementation of the record. /d. (internal citations omitted).

In the context of an incomplete record with the federal court, a Social Security matter
should be remanded if effective judicial review is impossible. See generally Cutler v.
Washington, 516 F.2d 1282, 1285 (2d Cir. 1975) (stating “[w]here medical records are |
crucial to the plaintiffs claim, illegibility of important evidentiary material has been held

to warrant a remand for clarification and supplementation.”) (internal citation omitted).

6

19-cv-01603-CAB-RBM

 

 
Ci

0 mA NH HN FP WY YP

NO NO PO HN NY WH WH WN NN HH HK HH KF HH KF FEF SE Re
Co nN NO ON BW NO KK CO UO WDWBns DB Nn FP WY NY KF O&O

 

hse 3:19-cv-01603-CAB-RBM Document 30 Filed 08/19/20 PagelD.3253 Page 7 of 16

However, if an incomplete record does not preclude effective judicial review, then the court
may proceed without them. Varney v. Sec. Health & Human Servs., 846 F.2d 581, 583
(9th Cir. 1988) (declining to remand on ground that portions of administrative hearing
transcript deemed inaudible because the gaps in testimony did not interfere with
comprehension of testimony to an extent that would hinder fair review) superseded on
other grounds, Bunnell v. Sullivan, 912 F.2d 1149, 1154 (9th Cir. 1990); see also Andres
v. Bowen, 870 F.2d 453, 455-456 (8th Cir. 1989) (affirming order upholding denial of
benefits despite incomplete hearing transcript because there was no indication that the
missing transcript would aid the claimant or that its absence prevented a fair judicial
review).

Here, the parties do not dispute the date Plaintiff's insurance coverage lapsed or the
relevant time period for purposes of assessing Plaintiff's disability status. The issue is
whether Plaintiff suffered a disability prior to December 31, 2011, the date last insured.
Plaintiff's sole argument pertains to “missing medical records” allegedly not before the
ALJ at the time of his decision. (Doc. 25 at 1; Doc. 28 at 2.) Specifically, Plaintiff claims
his attorney failed to “present missing medical records from the time [he] was at
Community Care Rehab” in March 2013. (Doc. 25 at 1; Doc. 28 at 2.) Defendant clarifies
that after the administrative hearing, Plaintiff's counsel submitted an additional seven-
hundred and fourteen pages of medical records and a post-hearing memorandum in
advance of the ALJ’s written decision. (Doc. 26 at 8-9; see also AR at 56-57, 346-347,
2411-3124.)

The March 14, 2018 hearing transcript provides additional context to the issue. At
the outset of the hearing, the ALJ admitted Exhibits 1-A through 29-F. (AR at 31.) The
ALJ inquired with Plaintiff's counsel as follows:

ALJ: I understand from a letter that was recently submitted that there are
outstanding records from a number of providers, Dr. Norati [sic], Dr. Fabricon
[sic], and Dr. [raqui [sic], Dr. Erdsall [sic], Dr. Haggerstrom [sic] and Golden
Hill Rehabilitation Center; is that accurate?

19-cv-01603-CAB-RBM

 

 
0 DA nN HD WT FP W NHN

NY NO WN WH WH WH NHN WN NO HR Ke Se RP RP BF KF FS EK
oOo DN WW BP WN KF COD OO Hn HD HA BW NY | OS

fise 3:19-cv-01603-CAB-RBM Document 30 Filed 08/19/20 PagelD.3254 Page 8 of 16

 

 

 

[Plaintiffs] ATTY: Yes, that’s accurate.

ALJ: What are the time periods of those records? One reason I ask is M[r].
[G] has a very remote [date last insured].

[Plaintiff's] ATTY: These records I understand are from the last year. These
records are going to be from after that time period.

ALJ: Okay. Why don’t we defer further discussion of that until the end of
the hearing

ALJ: Would you like to make any closing remarks now, I’m certainly happy
to hear them especially since there are outstanding records. Some of it’s
probably not going to be important given the [date last insured]. But the
records from 2013, they might be. Just trying to look at it as positively as
possible. If you would prefer to do a closing brief, it’s up to you. It might
be better. What would you like to do?

[Plaintiff's] ATTY: I would like to do a closing brief.

ALJ: ll be interested in the updated records and the brief .. .

(AR at 31-21, 56-57.) Post-hearing, Plaintiff's counsel submitted six letters to the ALJ
regarding the status of supplementing medical records from “Dr. Mohammed Miradi, Dr.
Jerry Fabrikant, Dr. Gao Er-Kai, Dr. Soumekh M. Hertzel, Dr. Lindsey Hagstorom and
Golden Hill Rehabilitation Center.” (/d. at 340-345.) Ultimately, Plaintiff supplemented
seven-hundred and fourteen pages of medical records for the above-mentioned providers.
(Ud. at 56-57, 346-347, 2411-3124.) With the exception of two sets of records from Sharp
Grossmont Hospital, the supplemented records post-date 2013 and none of them pertain to
Community Care Rehabilitation. Ud. at 2411-3124.) |

On June 19, 2018, Plaintiff's counsel submitted a post-hearing memorandum
summarizing the position that “as of November 29, 2011, Mr. [G’s] physical impairments

inhibited his ability to perform any competitive work in the national economy.” (/d. at

19-cv-01603-CAB-RBM

 
Oo OA TNH A BP WY NY KF

—
)

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

ase 3:19-cv-01603-CAB-RBM Document 30 Filed 08/19/20 PagelD.3255 Page 9 of 16

346-347.) The ALJ’s decision includes a list of exhibits considered in connection with the
decision, including Plaintiffs supplemental records. (/d. at 27-28, 2411-3124.)

As to the “missing” medical records from Community Care Rehabilitation from
approximately March 2013, these records are not crucial to Plaintiff's claim and do not
interfere with the Court’s ability to effectively review his claim. See Varney, 846 F.2d at
583. This is because Plaintiffs disability status as of December 31, 2011 (i.e., the date last
insured) is the relevant time period for making a disability assessment. See Armstrong,
160 F.3d at 589; see also Bayliss, 427 F.3d at 1217. The Community Care Rehabilitation
treatment occurred fourteen months after Plaintiff's insurance coverage expired, and thus,
is not crucial to Plaintiff's claim. In any event, the ALJ properly discharged his duty to
develop the record—he left the record open after the hearing and there was no suggestion
as to any ambiguity in the evidence or inadequacy in the record at the time of his decision.
Tonapetyan, 242 F.3d at 1150. For the reasons discussed above, remand is not warranted
on the ground that the record is incomplete. Thus, the Court can proceed with a substantive
review of the ALJ’s findings.

B. The ALJ’s Decision is Supported by Substantial Evidence

The impairments at issue include Plaintiff's status-post multiple fractures of the
lumbar spine transverse processes, status-post multiple rib fractures, status-post pulmonary
contusions, and diabetes mellitus. (AR at 17.) The ALJ found—through Plaintiff's date
last insured—Plaintiff did not have an impairment or combination of impairments that
significantly limited his ability to perform basic work-related activities for twelve
consecutive months. (/d. at 17.) Therefore, the ALJ determined Plaintiff did not have any
“severe” impairment. (/d.) In relying upon objective medical evidence, Plaintiff's lack of
treatment, the opinions of nonexamining physicians and a medical expert, and Plaintiff's
own hearing testimony and statements, the ALJ provided specific, clear and convincing
reasons for rejecting Plaintiff's subjective allegations of impairment. (/d. at 17-20.)

Considering all of the foregoing, the ALJ’s decision is supported by substantial evidence.

/// .

19-cv-01603-CAB-RBM

 

 
Ca

0 mA HN HD OO BP WD NO

BO po bP KN WN WN WN WKN NN HK HH EF Ee Se RFR
Oo ~~ DN A BR WD NO Ke CO DO Dn DH Nn FP W NY KY O&O

L

 

Se 3:19-cv-01603-CAB-RBM Document 30 Filed 08/19/20 PagelD.3256 Page 10 of 16

The ALJ engages in a two-step analysis to assess the credibility of a claimant’s
testimony regarding subjective pain or intensity of symptoms. Molina v. Astrue, 674 F.3d
1104, 1112 (9th Cir. 2012) (internal citation omitted) superseded by regulation on other
grounds. First, the ALJ determines “whether there is objective medical evidence of an
underlying impairment which could reasonably be expected to produce the pain or other
symptoms alleged.” Molina, 674 F.3d at 1112 (internal citation omitted). If the claimant
presents such evidence to satisfy the first step, an ALJ can reject the claimant’s subjective
allegations of impairment “only upon (1) finding evidence of malingering, or (2)
expressing specific, clear and convincing reasons for doing so.” Benton v. Barnhart, 331
F.3d 1030, 1040 (9th Cir. 2003); see also Burrell v. Colvin, 775 F.3d 1133, 1136 (9th Cir.
2014) (quoting Molina, 674 F.3d at 1112). In addition to objective medical evidence, an
ALJ must consider each of the factors set forth in 20 C.F.R. § 404.1529 to assess the
credibility of symptoms. Willyard v. Colvin, 633 F. App’x 369, 370 (9th Cir. 2015).

i. Plaintiff’s Lack of Treatment & the Objective Medical Evidence

The ALJ found Plaintiff's statements concerning the intensity, persistence and
limiting effects of his symptoms as not entirely consistent with the objective medical
evidence and other evidence in the record. (AR at 18.) The ALJ cited to the lack of ongoing
or regular treatment for any residual injuries prior to the date last insured and the lack of
records documenting any complaints, evaluations, or diagnostic imaging of Plaintiff's
impairments prior to the date last insured. (/d. at 19-20.) Notably, the ALJ found Plaintiff
“has not generally received the type of medical treatment one would expect for a totally
disabled individual.” (Jd. at 20.) The ALJ also found the evidence in the record indicated
Plaintiff's diabetes was controlled, and there was no evidence of a severe cardiovascular
impairment. (/d. at 19-20.)

A lack of objective medical findings to support a claim of disability is a factor the
ALJ may consider in discrediting a plaintiffs allegations, but it may not be the sole basis
to discredit the allegations. Burch v. Barnhart, 400 F.3d 676, 681 (9th Cir. 2005). The

ALJ is also permitted to consider a lack of treatment in assessing Plaintiffs credibility.

10

19-cv-01603-CAB-RBM

 

 
Cc

Os.

So ON HD mA BW YN

NY NO WHO WH WH WN NH KN NO Re RFP FF YF PF PS hl
Oo na DH UA BR WH NO KH COG BO Wns HDB HA FP WD NY KF OO

 

i

Se 3:19-cv-01603-CAB-RBM Document 30 Filed 08/19/20 PagelD.3257 Page 11 of 16

Burch, 400 F.3d at 681; see also Tommasetti v. Astrue, 533 F.3d 1035, 1040 (9th Cir. 2008)
(stating “[t]he ALJ may consider many factors in weighing a claimant’s credibility,
including . . . unexplained or inadequately explained failure to seek treatment or to follow
a prescribed course of treatment . . .”) (internal citation and quotation marks omitted).

Here, the ALJ considered Plaintiffs testimony stating he was bedridden for nine
months after the November 2011 accident, used a wheelchair, and experienced problems
walking and numbness in his feet and hands. (AR at 19.) But, the ALJ also noted
Plaintiffs testimony stating he did not seek treatment for such problems until 2013. Ud.)
As to the lumbar and rib fractures, the ALJ found no evidence to show any complications
that would have prolonged the one-year healing process. (/d.) As to ambulation, the ALJ
found no evidence that Plaintiff had problems ambulating or required an assistive device
for at least twelve continuous months after the November 2011 accident. Ud.) The only
evidence the ALJ found relating to pain was an April 2012 record where Plaintiff visited
the emergency room for suicidal ideation associated with chronic back and rib pain. (/d.)
But, Plaintiff denied weakness or paresthesia and otherwise made no complaints of gait
abnormality at this time. Ud.) Other than this emergency room visit, the first documented |
treatment after Plaintiff's hospital discharge from the November 2011 accident did not
occur until October 2013. Ud.) This record documents Plaintiffs self-report stating he
was on bed rest for four months and experienced a “hard recovery,” but the primary
complaints consisted of low back pain, diarrhea and coughing. (/d.) He did not complain
of numbness in the hands or feet or any difficulties with walking. (/d.) Ultimately, the
ALJ found injuries sustained from the horseback riding accident as not severe due to the
lack of ongoing or regular treatment for any of the residual injuries prior to the date last
insured or even in 2012. Ud.)

As to the cervical and lumbar spine impairments and upper and lower extremity
numbness/neuropathy, the ALJ found Plaintiff's only treatment post-dated the date last
insured. (/d. at 19-20.) The ALJ noted Plaintiff's testimony that he suffered “blackouts”

due to his cervical spine impairments, but he found no medical record documenting any

11

 

19-cv-01603-CAB-RBM

 
So On NH nA FSF WD YN

NY wpo fb WH KH WH NHN NN NHN HK FR HF Fe FP PF eS
Oo yD DH Wm” BP WW NYO K& COD HO DBnAN KD WA FP WD NY KF CO

 

Se 3:19-cv-01603-CAB-RBM Document 30 Filed 08/19/20 PagelD.3258 Page 12 of 16

complaints or treatment for the issue prior to the date last insured or even one year after.
(Id. at 19.) Although diagnostic imaging of the cervical spine from 2015 and 2016 showed
osteoarthritic changes and significant cervical stenosis with compression, the ALJ found
no severe neck impairment was established prior to the December 31, 2011 date last
insured. (AR at 19-20.) As to the lumbar spine, the ALJ found no documented complaints
of back pain until April 2012 and no treatment or imaging of the spine until 2015, both of
which are after the date last insured. (AR at 20.) And the imaging only showed mild multi-
level spondylosis and a normal thoracic spine. (/d.) As to the numbness/neuropathy in the
upper and lower extremities, the ALJ noted the treatment in 2015 and 2016 occurred well
after the date last insured. (/d. at 19-20.) Considering all of the foregoing, the ALJ found
no severe neck, back, or extremity impairments prior to the date last insured. (/d.)

As to the diabetes mellitus, the ALJ also found no severe impairment. (/d. at 19.)
The record evidence indicated Plaintiff's diet was controlled as of November 2011, and
otherwise did not reveal any complications or end organ damage as of the date last insured.
(Id.)

As to cardiovascular concerns, the ALJ noted Plaintiff's denial of any hypertension,
heart disease, stroke, or any other medical problems during his November 2011
hospitalization. (/d. at 20.) The ALJ found this consistent with the medical records and
concluded Plaintiff had no severe impairment prior to the date last insured. (Id.)

As outlined above, it is Plaintiff's burden to prove he was disabled prior to his date
last insured. Supra p. 6; Armstrong, 160 F.3d at 589. Considering Plaintiff's lack of
treatment and the lack of objective medical evidence relating to his impairments as of the
date last insured, the ALJ set forth specific, clear and convincing reasons for discrediting
Plaintiff's subjective allegations of impairment. Burch, 400 F.3d at 681; see also
Tommasetti, 533 F.3d at 1040.

ii. Medical Opinions
The ALJ also considered medical opinion and medical expert evidence in

accordance with applicable regulations. (AR at 18); see also 20 C.F.R. §§ 404.1513a(b)(2),

12

 

19-cv-01603-CAB-RBM

 
Cc

Os.

Oo Oo aN HDB A BP WW NY

NY NO WH WH HN WH NH HN KN FH HF HF HF KF PF OF ES ES hl
ON DH OH BR WO NO YK CS YO DAN DB TH FP WW NY | OO

A

 

Se 3:19-cv-01603-CAB-RBM Document 30 Filed 08/19/20 PagelD.3259 Page 13 of 16

404.1527. This included the opinions of two nonexamining state agency medical
physicians, A. Wong, M.D., and A. Alston, M.D., in addition to Dr. Kendrick’s expert
testimony. (AR at 35-42, 59-71, 73-81.) The ALJ found these opinions consistent with
his finding of no severe impairments prior to the date last insured. (/d. at 18-20.)

In assessing the credibility of a claimant’s symptoms, including pain, the ALJ may
consider medical opinions. See 20 C.F.R. § 404.1529(c)(1); see also 20 C.F.R. § 404.1527.
This includes an opinion of a nonexamining testifying medical expert. See Morgan v.
Comm’r Soc. Sec., 169 F.3d 595, 600 (9th Cir. 1999) (stating “[o]pinions of a
nonexamining, testifying medical advisor may serve as substantial evidence when they are
supported by other evidence in the record and are consistent with it.”) (internal citation
omitted). The ALJ may cite medical opinions as specific, clear and convincing reasons to
reject a plaintiff's subjective allegations. See Moncada v. Chater, 60 F.3d 521, 524 (9th
Cir. 1995) (ALJ’s reliance on medical opinion is a specific reason to discredit plaintiffs
subjective allegation of pain); see also Skuja v. Colvin, 671 F. App’x 463, 464-65 (9th Cir.
2016) (inconsistencies between claimant’s symptom testimony and opinions of medical
examiners is a clear and convincing reason to discredit claimant’s subjective allegations).

On initial review, Dr. Wong noted the lack of records available near in time to
Plaintiff's date last insured. (AR at 66.) Dr. Wong found Plaintiff only partially credible
and opined Plaintiff’s statements about the intensity, persistence and limiting effects of his
symptoms as not substantiated by the medical evidence alone. (/d. at 67-68.) Upon
reconsideration, Dr. Alston found Plaintiff has one or more medically determinable
impairments but found the impairments non-severe based upon the insufficient medical
evidence to evaluate the claim. (/d. at 80.) At the administrative hearing, Dr. Kendrick
testified based upon his review of the record and opined that Plaintiffs rib fractures and
lumbar transverse process fractures would have healed within one year of the accident. (/d.
at 19-20, 35, 37, 39.) As to Plaintiffs diabetes, Dr. Kendrick noted the impairment existed
at the time of the November 2011 accident but he found Plaintiff experienced no

complications prior to December 31, 2011 or even one year after. Ud. at 37-38.) Similarly,

13

 

19-cv-01603-CAB-RBM

 
Ca

So mA NHB nH FP WY YPN

NO po vp BN HN HN HN KN ND He HH HF He Re REO ESE Se
On DH Nn BP WD NO KF DOD OO DH Nt WB A FP WW NYO KF O&O

H|

 

Se 3:19-cv-01603-CAB-RBM Document 30 Filed 08/19/20 PagelD.3260 Page 14 of 16

Dr. Kendrick testified that there was evidence of degenerative disc disease, but he found
no medical evidence that it existed at the time of the initial injury. Ud. at 38-40.)

The ALJ properly cited to specific evidence in the record, including the medical
opinions and expert testimony outlined above, as specific, clear, and convincing reasons
for discrediting Plaintiff's subjective allegations of impairment. 20 C.F.R. § 404.1529;
Morgan, 169 F.3d at 600; Moncada, 60 F.3d at 524; Skuja, 671 F. App’x at 464-65.

iii. Plaintiff's Testimony

Notably, the ALJ found several of Plaintiff's statements as not entirely consistent
with the objective medical evidence and other evidence in the record. (AR at 18.)

An ALJ may discredit subjective allegations of impairment by identifying “what
testimony is not credible and what evidence undermines [that testimony].” See, e.g., Berry
v. Astrue, 622 F.3d 1228, 1234 (9th Cir. 2010) (internal citation and quotation marks
omitted); see Robinson v. Berryhill, 690 F. App’x 520, 525 (9th Cir. 2017) (upholding
ALJ’s determination finding claimant’s “inconsistent statements . . . hurt his credibility.”’).
The ALJ may consider many factors in weighing a claimant’s credibility including his prior
work record and statements about his symptoms. See 20 C.F.R. § 404.1529(c)(3); see also
Tommasetti, 533 F.3d at 1039 (internal citation omitted); Jourdan v. Comm’r Soc. Sec.,
426 F. App’x 499, 500 (9th Cir. 2011) (ten-year work history following accident and
conservative treatment of symptoms constituted substantial evidence to support ALJ’s
adverse credibility determination).

As noted above, Plaintiff testified that after the accident, he was bedridden for nine
months and experienced problems with ambulation. Supra p. 10; (AR at 48.) However,
he testified he did not seek treatment until 2013 for these symptoms. (AR at 47-48.) The
ALJ cited this delay in treatment as a basis to reject Plaintiff's allegations. (AR at 18-20);
Burch, 400 F.3d at 681; Tommasetti, 533 F.3d at 1040. The ALJ also cited to a medical
record from January 2016 where Plaintiff reported to be “[fJunctioning well on a daily
basis” which further undermined Plaintiff's credibility. (AR at 20 (citing AR at 2047).)

The ALJ also considered Plaintiff's testimony about his prior work record including: (1)

14

 

19-cv-01603-CAB-RBM

 
Cake 3:19-cv-01603-CAB-RBM Document 30 Filed 08/19/20 PagelD.3261 Page 15 of 16

oO Oo SY DB OW fF WW NO

NY po WP WN WH WN WN NN NN YH Fe Ke YP KF FF KF Ee
oN DH WA BR WY NY KH DOD OHO WNQ HD WH FBP WY NY KF &

 

 

Plaintiff stopped working in 2006 because he was laid off; (2) Plaintiff withdrew money
from his 401K plan to open up his own shop; (3) and Plaintiff needed to generate income
after the November 2011 accident so in the end of 2012 Plaintiff “started doing little jobs
for friends just trying to get money to eat.” 20 C.F.R. § 404.1529(c)(3); (AR at 19-20, 47-
48). Considering all of the foregoing, the ALJ properly identified evidence which
undermined Plaintiff's allegations of impairment. Berry, 622 F.3d at 1234. In doing so,
the ALJ offered specific, clear and convincing reasons for rejecting Plaintiff's subjective
allegations of impairment.

In sum, the undersigned finds an effective review of Plaintiff's claim can be made
on the current record as the relevant time period for assessing Plaintiff's disability is from
the alleged onset date to the date last insured. In reviewing the parties’ papers, the record,
the facts, and the applicable law, the undersigned finds the ALJ’s decision finding Plaintiff
not disabled as of the date last insured is supported by substantial evidence. |

Vil. CONCLUSION

For the reasons given, the undersigned respectfully recommends that Plaintiff's
Motion be DENIED and the ALJ’s decision be AFFIRMED.

This Report and Recommendation is submitted to the United States District Judge
assigned to this case, under 28 U.S.C. § 636(b)(1) and Federal Rule of Civil Procedure
72(b). Any party may file written objections with the Court and serve a copy on all parties
on or before September 10, 2020. The document should be captioned “Objections to
Report and Recommendation.” Any reply to the Objections shall be served and filed on or
before October 1, 2020. The parties are advised that failure to file objections within the
specific time may waive the right to appeal the District Court’s Order. Martinez v. Yist,
951 F.2d 1153, 1156-57 (9th Cir. 1991).

IT IS SO ORDERED.

///
///
///

15
19-cv-01603-CAB-RBM

 
Cal

Os.

Co oO ND DH AW BP WD PO

4
oS

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Se 3:19-cv-01603-CAB-RBM Document 30 Filed 08/19/20 PagelD.3262 Page 16 of 16

DATE: August 19, 2020

Jib Eiinuda, tofleneg ys

HON. RUTH BERMUDEZ MONTENEGRO
UNITED STATES MAGISTRATE JUDGE

16

 

19-cv-01603-CAB-RBM

 
